Citation Nr: 1739042	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-27 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at an October 2016 Board hearing.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his claimed bilateral hearing loss disability and tinnitus stem from noise exposure in service.  See generally October 2016 Board Hearing Transcript.  More specifically, he asserts that he was exposed to hazardous noise levels during his service in the Republic of Vietnam primarily in the form of artillery and small arms fire.  Id.; December 2010 Statement in Support of Claim.

At his October 2016 Board hearing, the Veteran testified that on one particular occasion in service, he fell asleep near an artillery piece when it went off during a fire mission.  See October 2016 Board Hearing Transcript at 6.  He contends that the sound nearly bounced him off the ground.  While he wore hearing protection during training in the United States, he indicated that he did not wear any while in Vietnam.  Id.  

The Veteran could not recall the precise onset of his tinnitus; just that it began after high school.  Id. at 8.  He testified that it was not until the mid-1970s that people around him began noticing his hearing impairment.  Id. at 8-10.  He stated that is was either just before or after he began working for as a firefighter in 1976.  Although he worked for as a firefighter for 25 years, the Veteran credibly testified that the noise he was exposed to post-separation was significantly less than that in service.  Id. at 11-13.

In furtherance of this claim, the Veteran was afforded a VA examination in March 2011.  See March 2011 VA Examination Report.  Following an audiometric test, the VA examiner confirmed the Veteran had bilateral hearing loss for VA compensation purposes as well as tinnitus.  Nevertheless, the VA examiner opined it was less likely than not that either diagnosis was related to service, citing the lack of medical evidence between his December 1970 Report of Medical Examination and first fire department audiogram in January 1982.  However, the lack of medical evidence showing treatment for hearing loss in service or between 1970 and 1982 is not necessarily fatal to the Veteran's claim.  Service connection may still be granted for conditions that began after service where there is evidence showing that such condition is nevertheless service related.  38 C.F.R. § 303(d).  Moreover, the Veteran credibly testified at his Board hearing that his noise exposure from the fire department was significantly less than that he experienced in service, particularly much less than his exposure to noise from artillery fire.  The Veteran also credibly testified that both he and people around him began to notice that he had hearing trouble as early as the mid-70s.  A new opinion should be obtained that specifically considers these important facts.  For these reasons, the Board finds a remand is necessary for an addendum opinion.   See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the March 2011 VA examiner for an addendum opinion.  If the March 2011 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the complete record, the examiner should provide an opinion that responds to the following questions:

(a.)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to his conceded extensive noise exposure in service?

(b.)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus is related to his conceded extensive noise exposure in service?

In rendering these opinions, the examiner should accept as true the Veteran's statements that his noise exposure in service was more severe than the noise exposure he experienced as a firefighter post-service.  The examiner should also accept as true the Veteran's statements that he began to notice having difficulty with hearing as early as the mid-70s.

The examiner is instructed that the absence of hearing loss and/or tinnitus in service or at service separation is not necessarily fatal to the claim.

A complete rationale should be provided for all opinions rendered.

2. Then, and after undertaking any additional development deemed necessary, readjudicate the claim.  If the claim is denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




